Citation Nr: 0610237	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation for a left ankle 
scar.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, in July 2003 and January 2004.  By the July 
2003 rating decision, the RO established service connection 
for a scar of the medial and dorsal aspect of the left ankle, 
evaluated as noncompensable (zero percent disabling) 
effective March 24, 2003.  This decision also denied service 
connection for a left ankle disorder other than the scar.  By 
the subsequent January 2004 rating decision, the RO confirmed 
and continued the noncompensable rating for the left ankle 
scar, as well as the denial of service connection for a left 
ankle disorder other than the scar.  In addition, this 
decision denied service connection for depression.

Although the veteran's June 2004 Notice of Disagreement only 
referred to the January 2004 rating decision, the Board notes 
that it was received within the applicable time period for 
appealing the July 2003 rating decision.  Consequently, the 
Board will treat the left scar claim as an appeal from the 
initial rating, and that new and material evidence is not 
required to reopen a previously denied claim of service 
connection for a left ankle disorder other than the scar.

The record reflects that the veteran requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for March 2006.  However, the veteran 
failed to appear for this hearing.  Consequently, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case are not met.

2.  The veteran's service-connected left ankle scar measures 
10.9 cm in a Z-type configuration, and is not unstable, 
tender, and/or painful on objective examination, nor has it 
resulted in limitation of motion, dermatitis and/or eczema.

3.  The competent medical evidence does not reflect that the 
veteran has a chronic left ankle disorder other than the 
already service-connected left ankle scar.

4.  The veteran's current depression is not causally related 
to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
service-connected left ankle scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Codes 7801-7805 (2005).

2.  Service connection is not warranted for a left ankle 
disorder nor depression.  38 U.S.C.A. §§ 105, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  More recently, in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
Court held that the notice requirements of section 5103(a) 
apply to the initial rating assigned following a grant of 
service connection, and that that the notice on the 
disability rating element must also be provided prior to an 
initial unfavorable decision by the AOJ.  However, the Court 
further held that when content-complying but late notice is 
provided-such as at the time of or after the AOJ decision-
the claimant on a matter on appeal to the Court would have to 
come forward with a plausible showing of how the essential 
fairness of the adjudication was affected by that late 
notice.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005) (error regarding the timing of notice does not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.).  Moreover, the 
Court has previously held that VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  Ibid.

Here, the veteran was sent preadjudication notice by 
correspondence dated in April 2003 and August 2003.  The 
Board acknowledges that the April 2003 letter only referred 
to the veteran's then service connection claims, and did not 
refer to the initial ratings that could be assigned for this 
disability.  However, the August 2003 correspondence did note 
that he was seeking a compensable rating for his left ankle 
scar.  He was also sent additional correspondence regarding 
his claims in September 2004 and April 2005.  Taken together, 
this correspondence addressed the requirements for a grant of 
service connection; informed the veteran of what information 
and evidence he must submit to support his claims; what 
information and evidence will be obtained by VA; and 
addressed the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  

The Board further notes that the veteran was provided with 
copies of the appealed rating decisions, the August 2004 
Statement of the Case (SOC), as well as multiple Supplemental 
SOCs (SSOCs), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, both the SOC and a March 2005 
SSOC included a summary of the relevant regulatory provisions 
of 38 C.F.R. § 3.159 detailing VA's duties to assist and 
notify.  The SOC also included the schedular criteria for 
evaluating the veteran's service-connected left ankle scar.  
Moreover, the statements submitted by and on behalf of the 
veteran by his accredited representative indicate familiarity 
with these duties, as well as the elements necessary to 
substantiate the benefits sought on appeal.  Further, there 
does not appear to be any allegation by or on behalf of the 
veteran that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  

The Board acknowledges that the Court indicated in Dingess, 
supra, that a claimant should be notified of potential 
disability rating(s) and the assignment of effective date(s) 
as part of the notification provided in the initial service 
connection claim.  However, the veteran has not disagreed 
with the effective date assigned for the establishment of 
service connection for his left ankle scar.  Moreover, for 
the reasons detailed below, the preponderance of the evidence 
is against the establishment of service connection for a left 
ankle disability other than the already service-connected 
scar, as well as depression.  Consequently, it does not 
appear he is prejudiced by the Board's adjudication of these 
claims without providing such notice.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Mayfield, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no further duty 
to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  As stated above, he 
failed to appear for his scheduled Board hearing, and, thus, 
his hearing request is deemed withdrawn.  Further, he has 
been accorded medical examinations regarding both claims.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the SOC and the multiple SSOCs which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Increased Rating

Service connection was established for scar of the medial and 
dorsal aspect of the left ankle by the July 2003 rating 
decision, evaluated as noncompensable.  As noted by this 
decision, service medical records dated in July 1982 reflect 
that he sustained a laceration to the left ankle while on 
active duty.  The veteran appealed, contending that a 
compensable rating was warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, the criteria for evaluating scars is found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's scar is on the 
left ankle, it is clearly not part of the head, face, or 
neck.  Consequently, this Code is not applicable in the 
instant case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).  

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Here, a June 2003 VA medical examination noted that the scar 
measured 10.9 cm in a Z-type configuration on the left medial 
and dorsal aspects of the ankle.  A subsequent June 2005 VA 
feet examination also noted that the scar was 10.9 cm Z-type.  
Therefore, it does not appear that the scar covers an area 
necessary for a compensable rating under either Diagnostic 
Code 7801 or 7802.  Moreover, as detailed below, the record 
does not reflect that the scar has resulted in limitation of 
motion.  Further, it is superficial.  Consequently, the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating under either of these Codes.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  Here, the competent medical evidence does not 
reflect that there is frequent loss of skin over the scar.  
The June 2003 VA examination found the scar to be well-
healed, unadhered to underlying tissues, and nontender to 
palpation.  Further, it was without any swelling, redness, or 
discoloration.  Diagnoses included laceration of the left 
ankle, healed, with resultant scar that was not disfiguring; 
without acute or chronic sequel.  Similarly, the June 2005 VA 
feet examination also found the scar to be well-healed, with 
no underlying tissue loss, and no skin or vascular changes.  
Granted, the examiner described the scar as superficial, but 
as the medical evidence does not reflect that it is unstable, 
it does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 7803.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  As noted in the preceding paragraph, the June 2003 VA 
examination found, in part, that the scar was healed, 
nontender to palpation, and without acute or chronic sequel.  
Moreover, the June 2005 VA feet examination found the scar 
was well-healed, with no pain on examination.  Therefore, the 
criteria for a compensable rating under this Code are not 
met.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  Therefore, the Board must 
look to the criteria for evaluating limitation of ankle 
motion found at 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this Code, a 10 percent rating is warranted for 
moderate limitation of motion of the ankle.  A 20 percent 
rating requires marked limitation of motion.  Normal range of 
motion of an ankle is from 0 to 20 degrees in dorsiflexion 
and from 0 to 45 degrees in plantar flexion.  38 C.F.R. § 
4.71, Plate II.  

Here, the June 2003 VA examination found the veteran's left 
ankle to have 70 degrees dorsiflexion and 58 degrees 
extension.  As such, it appears he had more motion than 
normal.  Further, it was noted that his inversion and 
eversion of the left ankle had full range of motion as 
compared with the right ankle.  In addition, it was noted 
that during flare-ups he had no further loss of range of 
motion; that repetitive testing was without evidence of 
further fatigue, weakness, incoordination, or further loss of 
range of motion; and that his gait was without limp.  The 
more recent June 2005 VA feet examination specifically stated 
that there was no loss of motion, that strength was normal, 
and range was normal.  In view of the foregoing, the Board 
finds that the veteran's service-connected left ankle scar 
has not resulted in at least moderate limitation of motion, 
even when taking into consideration complaints of pain.  
Consequently, the criteria for a compensable rating based 
upon limitation of motion are not met.

Diagnostic Code 7806 is for evaluation of dermatitis or 
eczema.  However, the medical evidence does not reflect that 
the service-connected left ankle scar is manifested by any 
such impairment.  Moreover, this Code provides that a 10 
percent rating is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  As noted above, the veteran's 
service-connected scar measures 10.9 cm in a Z-type 
configuration.  Thus, it does not cover at least 5 percent of 
the entire body and/or the exposed areas affected.  Further, 
there is no indication that this scar is treated by 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for the requisite period.  

For these reasons, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating for his 
service-connected left ankle scar under any of the 
potentially applicable Diagnostic Codes.  Thus, the 
preponderance of the evidence is against the claim and it 
must be denied.


II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Left Ankle

As mentioned above, service connection was established for 
the veteran's left ankle scar as a residual from an in-
service laceration.  In addition, the veteran has reported he 
sustained a left ankle sprain while on active duty, and that 
he was treated for cellulitis of the left foot.  The July 
1982 service medical records confirm that he was assessed 
with cellulitis.  However, no chronic left ankle disability 
is shown in the service medical records.  Moreover, his feet 
and lower extremities were clinically evaluated as normal on 
his September 1982 separation examination.

The Board also notes that the post-service medical records 
contain no findings indicative of a chronic left ankle 
disability other than the already service-connected scar.  
Granted, the veteran has reported, to include at his VA 
medical examinations, that he experiences pain and weakness 
of the left ankle.  However, as stated above, his contentions 
do not constitute competent medical evidence.  Thus, while he 
is competent, as a lay person, to describe his 
symptomatology, his contentions do not constitute either a 
competent medical evidence of a current disability, nor a 
competent medical opinion linking such a disability to 
service.

The veteran has been accorded VA medical examinations to 
evaluate his left ankle claim.  At the June 2003 VA medical 
examination, the examiner diagnosed sprained left ankle 1982, 
healed without acute or chronic residuals.  In addition, at 
the subsequent June 2005 VA feet examination, the examiner 
noted that while the veteran complained of problems with his 
left foot, the examination was normal.  Therefore, the Board 
finds that on objective examination, there is no indication 
of any left ankle impairment other than the already service-
connected scar.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a left ankle disorder, other than the already 
service-connected scar, and it must be denied.

B.  Depression

Initially, the Board notes that the veteran's service medical 
records reflect that he was treated for alcohol and drug 
abuse while on active duty.  Further, records dated in March 
1982 reflect that he underwent a psychiatric consultation due 
to his polydrug and alcohol abuse.  However, overall 
impressions were poly drug and alcohol abuse and passive 
aggressive personality disorder.  The Board also notes that 
the hospital report from an April to May 1982 alcohol 
rehabilitation program notes, in part, that his mood was 
depressed, and that there was significant evidence of mild 
organic brain syndromes secondary to multiple drug abuse.  
Nevertheless, no acquired psychiatric disorder appears to 
have been diagnosed while on active duty.  In fact, his 
psychiatric condition was clinically evaluated as normal on 
his September 1982 separation examination.

The Board further notes that the first post-service medical 
evidence of depression, or any other acquired psychiatric 
disorder, appears to be in 2003, more than 20 years after his 
separation from service.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).

With regard to the long evidentiary gap in this case between 
active service and the earliest psychiatric complaints - 
other than alcohol and drug abuse - the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective findings in the competent 
medical evidence of psychiatric problems is itself evidence 
which tends to show that a psychiatric disability did not 
have its onset in service or for many years thereafter.

The Board further notes that the veteran was accorded a VA 
mental disorders examination in June 2005, at which the 
examiner noted that the claims folder and medical records 
were reviewed.  Diagnoses following examination were alcohol 
dependence in sustained full remission; depressive disorder 
not otherwise specified (NOS); anxiety disorder NOS; 
polysubstance abuse in sustained full remission; and 
personality disorder NOS (with obsessive-compulsive and 
antisocial traits).  Moreover, the examiner opined that the 
veteran's depressive disorder, anxiety disorder, and 
personality disorder were all nonservice-connected in nature.  
The examiner noted the veteran's treatment for alcohol and 
drug abuse during his time in the military, but stated that 
there was no indication that he had any other mental disorder 
during the time he served in the military.  Although the 
veteran's mood was described as depressed during one 
evaluation, the examiner stated that this mood would be 
attributable to his (the veteran's) severe difficulties with 
alcoholism and his ongoing abuse of mood-altering drugs 
during the time he was serving in the military.  In addition, 
the examiner commented that the veteran's current 
difficulties with depression and anxiety were much more 
likely the consequence of the impact that his many years of 
alcohol dependence had had on his life circumstances and 
provided examples thereof.  Consequently, it was the 
examiner's opinion that the veteran's current depression and 
anxiety were not service connected in nature, and it was his 
opinion that the veteran did not have a diagnosable 
depressive disorder or anxiety disorder during the time he 
served in the military.

In summary, the June 2005 VA examiner concluded that the 
veteran's current psychiatric disorder was not causally 
related to active duty.  As this opinion was based upon both 
an examination of the veteran, and review of the claims 
folder, the Board finds that the examiner had an adequate 
foundation upon which to base this opinion.  No competent 
medical opinion is of record which refutes the findings of 
this examiner, or otherwise relates the veteran's current 
psychiatric disorder to active service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and it must be denied.

As mentioned above, service medical records reflect that the 
veteran was treated for both alcohol and drug abuse while on 
active duty.  In fact, records dated in January 1982 note 
that he was psychologically drug dependent.  Further, the 
post-service medical records contain references to a history 
of alcohol and drug  abuse.  However, with respect to claims 
filed after October 31, 1990, service connection may not be 
granted for such abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 
3.301(a); VAOPGCPREC 2-98.  The law does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation is 
precluded only for (a) primary alcohol abuse disabilities (an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess), and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  Id.

Here, the veteran's only service-connected disability is his 
left ankle scar, and no competent medical evidence indicates 
he his alcohol and/or drug problems developed secondary to 
this disability.  Moreover, the findings of the June 2005 VA 
mental disorders examiner indicates that the veteran's 
depression is secondary to his primary drug and alcohol abuse 
disabilities.  Consequently, service connection would be 
precluded by law for this disability.  Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Finally, with respect to both the in- and post-service 
findings of a personality disorder, the law provides that 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Thus, service connection 
is precluded by law for this disability as well.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
appellate claims, and they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).













ORDER

Entitlement to a compensable evaluation for a left ankle scar 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for depression is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


